DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 10/5/20 has been entered.  Claims 29-48 are pending.
2.	The IDS filed 1/15/21 has been considered.  All of the documents cited were made of record in parent application S.N. 16/415697 (now US Patent No. 10,831,196).
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 29-34, 36, 38 and 43-48 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2009/0174573).
A.	As per claim 29, Smith discloses:
A method, comprising: 
receiving, by an inference system in a vehicle, sensor data from one or more sensors on the vehicle [0072- radar used to detect if vehicles is first in line at intersection] and information from at least one remote information source [0079- data broadcast by central database], wherein the vehicle is configured to operate in an autonomous mode [0079- autonomous vehicle]; 
inferring, by the inference system, at least one aspect of an environment of the vehicle based on the sensor data from the one or more sensors and the information from the at least one remote information source [0079- based on the sensed and received information it is inferred whether it is safe to pass through an intersection]; and 
controlling the vehicle in the autonomous mode based on the at least one inferred aspect of the environment of the vehicle [0079- the vehicle speed is controlled; vehicle is stopped to permit another vehicle to enter intersection].
B.	As per claims 44 and 46, as noted above whereby the vehicle system for performing the inferences based on sensed and received data for controlling the operations of an autonomous vehicle would have necessarily been carried out by a processor-based system [0079].
C.	As per claims 30 and 48, as above whereby at least one sensor may be a RADAR [0072].
D.	As per claims 31 and 32, as above whereby the remote source of other information may be broadcast from a central database or another vehicle which provides location, speed, direction, route information etc. [0079].
E.	As per claims 33, 45 and 47, as noted above whereby the status of the intersection is inferred at least based on information received from a remote source.
F.	As per claims 34, 36, 38 and 43, as above whereby the status of an intersection is inferred from the information to predict movements of various vehicles in and around the intersection to determine who has the right of way and to control the autonomous vehicle accordingly [0079].
5.	Claims 35, 37 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661